Citation Nr: 1608652	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to April 1958.

This case comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In March 2013, the Veteran testified during a Board hearing at the RO.  In a July 2013 decision, the Board denied an increased rating for the Veteran's lumbar spine disability and remanded the claim for TDIU.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the remand portion of the July 2013 decision, the Board requested that the Veteran be scheduled for an examination to evaluate the effects of service-connected disabilities on the ability to obtain substantially gainful employment.  

The Veteran underwent an examination in March 2014 for a lumbar spine disability with bilateral lower extremity radiculopathy.  The examiner stated that the Veteran's disabilities prevented physical employment and had a moderate effect on sedentary employment.  The examiner also stated that the Veteran's disabilities prevented him from obtaining and maintaining gainful employment consistent with his education and occupational experience in the field of computer repair.  The examiner commented that if the Veteran could work at a sedentary job, he would require accommodations to get up every 30 minutes to walk around and stretch his back and ergonomic furniture for his low back pain and radiculopathy.

The Veteran underwent an examination in April 2014 for his left eye disability.  The examiner stated that the Veteran's ability to see only with one eye was going to prevent him from doing work-related tasks that included the need for binocular vision.  The examiner also stated that the Veteran would be unable to do anything with the need for fine stereo vision.

While the Veteran does not meet the schedular criteria for assignment of TDIU, the record indicates that he may be unable to obtain and maintain a substantially gainful occupation consistent with his education and occupational history as a result of his service-connected disabilities. 

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board finds that the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for consideration.  38 C.F.R. § 4.16 (2015).

Also, in April 2014, VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  However, he did not provide any employment information for the last five years that he worked, noting that he last worked in 2007.  

While the Veteran may not have worked in the five years preceding the completion of the form in 2014, information regarding his employment from 2002 to 2007 is needed.  In May 2014, he was asked to provide the information.  However, he did not reply.  As that information is critical to his claim, the Veteran should be allowed another opportunity to provide the needed information.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask him to provide his employment information for the last five years that he worked, from 2002 to 2007 in Section 17.

2.  Refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

